DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending in the application and are examined on merits.

Specification
The disclosure is objected to because of the following informalities:
Multiple paragraphs of the specification, including paragraphs 0014, 0022, 0023, 0029, 0031, 0036, 0040, 0042 of the published application (US 2022/0328399) state that a transistor (or a switch being a transistor) is formed on the wafer, while these or other paragraphs (and all drawings of the application) show/teach that the switch/transistor has diffusion impurity regions formed in the wafer, while only a gate is formed on the wafer.  
Paragraph 0018 of the published application recites: “the frontside metal layer.. may be used for routing a first frontside signal (cell input signal) from the input of the switch structure by way of the first through-silicon via.. to a gate of the switch structure 124”. Examiner suggests that this paragraph meant to say: “the frontside metal layer.. may be used for routing a first frontside signal (cell input signal) from the input of the standard cell by way of the first through-silicon via.. to a gate of the switch structure 124”. Examiner makes a reference to the above paragraph, since a similar recitation is cited by Claim 6, while inputs of the cell and of the switch are different.
Appropriate corrections are required.

Claim Objections
Claims 6 and 12 are objected to because of the following informalities:  
Claim 6 recites: “routing a first frontside signal from the input of the switch structure to a gate of the switch structure”. Examiner suggests changing the recitation (based on paragraph 0015 of the published application) to the following: “routing a first frontside signal from the input of the standard cell structure to a gate of the switch structure”, since a combination of a source and a gate of a transistor are commonly used for an input voltage, while in Fig. 1, no signal applies to the source, but an input signal applies to a whole standard cell. In addition, as it is pointed out in the objection to paragraph 0018 of the specification, inputs of the cell and of the transistor/switch are at different point of the cell.
Claim 12 recites: “routing the frontside signal to a gate of the switch structure by way of the input of the switch structure”. For the same reason that is explained for Claim 6, Examiner suggests changing the above recitation to: “routing the frontside signal to a gate of the switch structure by way of the input of the standard cell structure.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2-6, 8-13, and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claim 2: Claim 2 recites: “the switch structure formed on a silicon wafer”. The recitation is unclear, since the switch of the current application has impurity diffusion regions formed in the wafer, and only a gate is formed on a silicon wafer.
In accordance with MPEP 2173.03 and In re Cohn 438 F.2d 989, 169 USPQ 95 (CCPA 1971), inconsistence of the claim with the specification makes the claim indefinite, even though the terms of a claim may appear to be definite.
Appropriate correction is required.
For this Office Action, the above recitation of Claim 2 was interpreted as: “the switch structure includes a part of a silicon wafer”.
In re Claim 4: Claim 4 recites: “a transistor structure that is formed on the silicon wafer”. For the same reason that is stated for Claim 2, the recitation of Claim 4 is unclear and appropriate correction is required.
For this Office Action, the above recitation was interpreted as: “a gate of a transistor structure is formed on the silicon wafer”.
In re Claims 3 and 5-6: Claims 3 and 5-6 are rejected under 35 U.S.C. 112(b) due to dependency on Claim 2.
In re Claim 8: Claim 8 recites: “the switch structure formed on a silicon wafer”. The recitation is unclear for the same reason that is cited for Claim 2, and for this Office Action was interpreted as: “the switch structure includes a part of a silicon wafer”.
In re Claim 10: Claim 10 has the same issue as Claim 4 and for this Office Action was interpreted accordingly.
In re Claims 9 and 11-13: Claims 9 and 11-13 are rejected under 35 U.S.C. 112(b) due to dependency on Claim 8.
In re Claims 15 and 17: Claims 15 and 17 have the same issue as Claim 2 and for this Office Action, they were interpreted accordingly.
In re Claims 16 and 18-20: Claims 16 and 18-20 are rejected under 35 U.S.C. 112(b) due to dependency on Claim 15.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goktepeli (US 2017/0373026).
In re Claim 7, Goktepeli teaches a device comprising (Fig. 4):
a switch structure (the switch structure, paragraph 0008, is a MOSFET – based on Fig. 4, which inherently operates as a switch by being switching on or off, based on the gate signal) having an input and an output;
a frontside via – to a left S/D region - that couples a frontside signal to the input of the switch structure (when the left S/D region is a source region); and
a through-silicon via – from backside metallization 430 to layer 450 (paragraph 0040) - that couples a backside signal to the output – to a right S/D region - of the switch structure (when the right S/D region is a drain region).
In re Claim 14, Goktepeli teaches a device comprising (Fig. 4): 
a switch structure (as a transistor, inherently being a switch, since it could be turned on and off by a gate signal) having an input and an output (inherently); 
a thru-silicon via – from backside metallization 430 (paragraph 0040) - that couples a backside signal to the input – a right S/D (when the right S/D is a source region) of the switch structure; and
a frontside via – from layer 450 to a left S/D region (paragraph 0040) - that couples a frontside signal to the output of the switch structure (when the left S/D region is a drain region).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Goktepeli in view of Goktepeli et al. (US 9780210) – Goktepeli-1, hereafter.
In re Claim 1, Goktepeli teaches a device comprising (Fig. 4):
a switch structure (as a MOSFET) having an input and an output;
a first through-silicon via (from backside metallization 430 to layer 450, wherein source, drain, channel, and STI are formed in a silicon wafer, paragraph 0039) that couples a first backside signal to the input (when a right S/D region is a MOSFET source) of the switch structure; and
a frontside via -from layer 450 to a right S/D region - that couples a second signal to the output (when the right S/D region is a MOSFET drain) of the switch structure.
Goktepeli does not teach a second through-silicon via that couples a second backside signal to the output – he teaches the frontside via and a frontside signal, instead.
Goktepeli-1 teaches (Fig. 6E) a MOSFET to which both, input and output signals are applied from a backside.
Goktepeli and Goktepeli-1 teach analogous art directed to MOSFETs with input and output signals, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Goktepeli device in view of the Goktepeli-1 device, since they are from the same field of endeavor, and Goktepeli-1 created a successfully operated device.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Goktepeli device by substituting its frontside via with a second through-silicon via (similar to the first through-silicon via – if this design of the MOSFET connection is preferable) for applications that require having both input and output signals applying (taken from) the backside of the device. Note that in accordance with MPEP 2144.04. I.B, referencing In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the court held that a change in shape is not patentable since this is a matter of choice of a person of ordinary skill in the art in absent persuasive evidence that the particular configuration is significant. 

As far as the claims are understood, Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Goktepeli/Goktepeli-1 in view of Sarhan et al. (US 2016/0140276). 
In re Claim 2, Goktepeli/Goktepeli-1 teaches the device of Claim 1 as cited above, wherein the switch structure, being a MOSFET, is formed using a silicon on insulation (SOI) wafer (paragraph 0039), which may be substituted with a silicon wafer (Goktepeli, paragraph 0025). 
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Goktepeli device by substituting its SOI substrate with a silicon substrate, if this is the manufacturer preference: See MPEP 2144.05 and MPEP 2143 on a Conclusion of Obviousness: KSR Rational (B): Simple Substitution of One Known Element for Another to Obtain Predictable Results. 
Goktepeli/Goktepeli-1 does not state/teach that the device refers to a standard cell having a standard cell architecture wherein the switch incorporates a silicon wafer (e.g., in accordance with the claim interpretation). 
Sarhan teaches creating devices/circuits using standard cells from a standard cell library as circuit elements (paragraph 00023). Sarhan further teaches that a MOSFET (or a combination of MOSFETs) with its (their) interconnects enabling specific functions are example of standard cells created using a silicon wafer (paragraphs 0042-0044).
Goktepeli/Goktepeli-1 and Sarhan teaches analogous arts directed to MOSFETs with their interconnects, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Goktepeli/Goktepeli-1 device in view of the Sarhan teaching, since they are from the same field of endeavor, and Sarhan successfully created his devices using standard cells.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Goktepeli/Goktepeli-1 device either by creating the MOSFET – incorporating with its interconnects (through-silicon vias) as a standard cell (if the standard cell with these particular interconnects cannot be found in the cell library) – in order to extend a field of its applications, or by substituting the MOSFET with its through silicon vias by a standard cell having similar connections, if such standard cell exists in the standard cell library and if the manufacturer prefers using the standard cells in manufacturing its devices: See MPEP 2144.05 and MPEP 2143 on a Conclusion of Obviousness: KSR Rational (B): Simple Substitution of One Known Element for Another to Obtain Predictable Results. 
Please, note that although for the current rejection there is no need using additional prior arts, since “interconnects” creating with transistors a single standard cell (per Sarhan) inherently includes through-silicon vias, there are prior arts explicitly teaching standard cells incorporating transistors together with TSVs, see, for example, Doornbos (US 10,950,546) or She et al. (US 2022/0262791).
In re Claim 3, Goktepeli/Goktepeli-1/Sarhan teaches the device of Claim 2 as cited above, wherein, as shown for Claim 2, the first thru-silicon via and the second thru-silicon via are integrated as part of the standard cell.
Please, note that although for the current rejection there is no need using additional prior arts, since “interconnects” creating with transistors a single standard cell (per Sarhan) inherently includes through-silicon vias, there are prior arts explicitly teaching standard cells incorporating transistors together with TSVs, see, for example, Doornbos (US 10,950,546) or She et al. (US 2022/0262791).
In re Claim 4, Goktepeli/Goktepeli-1/Sarhan teaches the device of Claim 2 as cited above, wherein, as shown in Claims 1-2, the switch structure refers to a transistor structure that is formed on the silicon wafer.
In re Claim 5, Goktepeli/Goktepeli-1/Sarhan teaches the device of Claim 2 as cited above, including two through-silicon vias (instead of one of Goktepeli) passing through the silicon wafer and providing signals to/from the MOSFET/switch from the backside of the switch.
Goktepeli further teaches (Fig. 4) 
a backside metal layer 430 (paragraph 0040) formed underneath the silicon wafer (in which source, drain, channel and STI are created, as shown for Claim 1), wherein the backside metal layer is used for routing the first backside signal to the input (source) of the switch structure by way of the first thru-silicon via (from 430 to 450, paragraph 0040), and 
wherein the backside metal layer is used for routing the second backside signal from the output of the switch structure by way of the second thru-silicon via (obviously, based on the structure of the device of Claim 1).

As far as the claim is understood, Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Goktepeli/Goktepeli-1/Sarhan in view of Iwamoto et al. (US 2019/0296704).
In re Claim 6, Goktepeli/Goktepeli-1/Sarhan teaches the device of Claim 2 as cited above, including the silicon wafer (as shown in Claims 1-2). 
Goktepeli/Goktepeli-1/Sarhan teaches the device, further comprising (see Fig. 4 of Goktepeli): a frontside metal layer 450 (Goktepeli, paragraph 0040) formed above the silicon wafer (in which source, drain, and channel are created, as sown for Claims 1 and 2), wherein 
the frontside metal layer 450 is used for routing a first frontside signal from the input of the switch structure to a source of the switch structure, and wherein 
the frontside metal layer 450 is used for routing a second frontside signal from a diffusion region (drain) of the switch structure to the second thru-silicon via (obviously, based on the modification made for Claim 1). 
Goktepeli/Goktepeli-1/Sarhan does not teach that the input signal applies to a gate of the switch/MOSFET structure.
Iwamoto teaches (Fig. 1, paragraph 0026) that an input signal applies to a gate of MOSFET M2 when its source is at a ground potential.
Goktepeli and Iwamoto teach analogous art directed to a MOSFET, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Goktepeli device in view of the Iwamoto device, since they are from the same field of the application and Iwamoto created a successfully operated device.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Goktepeli/Goktepeli-1/Sarhan structure of Claims 1 and 2 by connecting the first through-silicon via carrying the input signal to the gate of the MOSFET/switch, when the device is used for applications in which a ground potential applies to a MOSFET source. Note that MOSFETs in which a gate is connected to a backside signal by a through-silicon via are well-known in the art (see, for example, Fig. 13 of Dyer, US 2008/0179678, for a common knowledge in the art).

As far as the claims are understood, Claims 8-11, 13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Goktepeli in view of Sarhan. 
In re Claim 8, Goktepeli teaches the device of Claim 7 as cited above, wherein the switch is formed using a silicon on insulation (SOI) wafer (paragraph 0039), which may be substituted with a silicon wafer (Goktepeli, paragraph 0025). 
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Goktepeli device by substituting its SOI substrate with a silicon substrate/wafer, if this is the manufacturer preference: See MPEP 2144.05 and MPEP 2143 on a Conclusion of Obviousness: KSR Rational (B): Simple Substitution of One Known Element for Another to Obtain Predictable Results. 
Goktepeli does not teach that the device refers to a standard cell having a standard cell architecture with the switch structure formed using a part of a silicon wafer (e.g., in accordance with the claim interpretation).
Sarhan teaches creating devices/circuits using standard cells from a standard cell library as circuit elements (paragraph 00023). Sarhan further teaches that a MOSFET (or a combination of MOSFETs) with its (their) interconnects enabling specific functions are example of standard cells created using a silicon wafer (paragraphs 0042-0044).
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Goktepeli device of Claim 7 either by creating the MOSFET/switch with its interconnects (one being a frontside via and another being a through-silicon via) as a standard cell (if the standard cell with these particular interconnects cannot be found in the cell library) – in order to extend a field of its applications, or by substituting the MOSFET with its frontside via and through silicon via by a standard cell having similar connections, if such standard cell exists in the standard cell library and if the manufacturer prefers using the standard cells in manufacturing its devices: See MPEP 2144.05 and MPEP 2143 on a Conclusion of Obviousness: KSR Rational (B): Simple Substitution of One Known Element for Another to Obtain Predictable Results. 
Please, note that although for the current rejection there is no need using additional prior arts, since “interconnects” creating with transistors a single standard cell (per Sarhan) inherently includes through-silicon vias, there are prior arts explicitly teaching standard cells incorporating transistors together with TSVs, see, for example, Doornbos (US 10,950,546) or She et al. (US 2022/0262791).
In re Claim 9, Goktepeli/Sarhan teaches the device of Claim 8 as cited above, wherein (as shown for Claim 8) the thru-silicon via is integrated as part of the standard cell. 
In re Claim 10, Goktepeli/Sarhan teaches the device of Claim 8 as cited above, wherein, as is clear from Claim 8, the switch structure refers to a transistor structure that is formed on the silicon wafer. 
In re Claim 11, Goktepeli/Sarhan teaches the device of Claim 8 as cited above and further comprising (Goktepeli, Fig. 4, paragraphs 0039-0043): 
a frontside metal layer 450 formed above the silicon wafer (in which source, drain, and STI are created), and 
a backside metal layer 430 formed underneath the silicon wafer.
In re Claim 13, Goktepeli/Sarhan teaches the device of Claim 11 as cited above, wherein, as is clear from Fig. 4 of Goktepeli and Claims 7, 8, and 11 the backside metal layer 430 is used for routing the backside signal from the output of the switch structure (when the right S/D is the drain region) by way of the thru-silicon via (as shown for Claim 7). 
In re Claim 15, Goktepeli teaches the device of Claim 14 as cited above, including the switch being a MOSFET formed using a SOI substrate/wafer (paragraph 0039), which may be substituted with a silicon wafer (paragraph 0025).
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Goktepeli device by substituting its SOI substrate with a silicon substrate/wafer, if this is the manufacturer preference: See MPEP 2144.05 and MPEP 2143 on a Conclusion of Obviousness: KSR Rational (B): Simple Substitution of One Known Element for Another to Obtain Predictable Results. 
Goktepeli does not teach that the device refers to a standard cell having a standard cell architecture with the switch structure formed on a silicon wafer (e.g., using a part of a silicon wafer, in accordance with the claim interpretation).
Sarhan teaches creating devices/circuits using standard cells from a standard cell library as circuit elements (paragraph 00023). Sarhan further teaches that a MOSFET (or a combination of MOSFETs) with its (their) interconnects enabling specific functions are example of standard cells created using a silicon wafer (paragraphs 0042-0044).
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Goktepeli device of Claim 14 either by creating the MOSFET/switch with its interconnects (one being a frontside via and another being a through-silicon via) as a standard cell (if the standard cell with these particular interconnects cannot be found in the cell library) – in order to extend a field of its applications, or by substituting the MOSFET with its frontside via and through silicon via by a standard cell having similar connections, if such standard cell exists in the standard cell library and if the manufacturer prefers using the standard cells in manufacturing its devices: See MPEP 2144.05 and MPEP 2143 on a Conclusion of Obviousness: KSR Rational (B): Simple Substitution of One Known Element for Another to Obtain Predictable Results. 
Please, note that although for the current rejection there is no need using additional prior arts, since “interconnects” creating with transistors a single standard cell (per Sarhan) inherently includes through-silicon vias, there are prior arts explicitly teaching standard cells incorporating transistors together with TSVs, see, for example, Doornbos (US 10,950,546) or She et al. (US 2022/0262791).
In re Claim 16, Goktepeli/Sarhan teaches the device of Claim 15 as cited above, wherein the thru-silicon via is integrated as part of the standard cell. 
In re Claim 17, Goktepeli/Sarhan teaches the device of Claim 15, wherein the switch structure refers to a transistor structure that is formed on the silicon wafer as cited above (and in accordance with the claim interpretation with respect to “on silicon wafer”). 
In re Claim 18, Goktepeli/Sarhan teaches the device of Claim 15 as cited above. 
Goktepeli teaches the device, further comprising (Fig. 4, paragraphs 0039-0043): 
a backside metal layer 43 formed underneath the silicon wafer (in which S/D regions are formed), and 
a frontside metal layer 450 formed above the silicon wafer.
In re Claim 19, Goktepeli/Sarhan teaches the device of Claim 18 as cited above, wherein, as is obvious form Fig. 4 and Claim 14: the backside metal layer 430 is used for routing the backside signal to the input (S/D region right) of the switch structure by way of the thru-silicon via.
In re Claim 20, Goktepeli/Sarhan teaches the device of Claim 18 as cited above, wherein, as is obvious from Fig. 4 and Claim 14: the frontside metal layer 450 is used for routing the frontside signal from the output (S/D region left) of the switch structure. 

As far as the claim is understood, Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Goktepeli/Sarhan in view of Iwamoto. 
In re Claim 12, Goktepeli/Sarhan teaches the device of Claim 11 as cited above, including the frontside via used for providing the input signal to the input of the switch, being the source region.
 	Goktepeli/ Sarhan does not teach that the input signal applies to a gate of the switch/MOSFET structure.
Iwamoto teaches (Fig. 1, paragraph 0026) that an input signal applies to a gate of MOSFET M2 when its source is at a ground potential.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Goktepeli/Sarhan structures of Claims 7, 8, and 11 by connecting the frontside via carrying the input signal to the gate of the MOSFET/switch, when the device is used for applications in which a ground potential applies to a MOSFET source. Note that MOSFETs in which a gate is connected to a frontside via are well-known in the art (see, for example, Fig. 4 of Goktepeli, US 20190097592, for a common knowledge in the art).

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 10/17/22